

117 SRES 100 IS: Supporting the goals of International Women's Day.
U.S. Senate
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 100IN THE SENATE OF THE UNITED STATESMarch 9, 2021Mrs. Shaheen (for herself, Ms. Collins, Ms. Baldwin, Mr. Merkley, and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONSupporting the goals of International Women's Day.Whereas, as of March 2021, there are approximately 3,803,000,000 women and girls in the world;Whereas women and girls around the world—(1)have fundamental human rights;(2)play a critical role in providing and caring for their families and driving positive change in their communities;(3)contribute substantially to food security, economic growth, the prevention and resolution of conflict, and the sustainability of peace and stability; and(4)must have meaningful opportunities to more fully participate in and lead the political, social, and economic lives of their communities;Whereas the advancement and empowerment of women and girls around the world is a foreign policy priority for the United States and is critical to the achievement of global peace and prosperity;Whereas the National Security Strategy of the United States, published in December 2017—(1)declares that [s]ocieties that empower women to participate fully in civic and economic life are more prosperous and peaceful;(2)supports efforts to advance women’s equality, protect the rights of women and girls, and promote women and youth empowerment programs; and(3)recognizes that governments that fail to treat women equally do not allow their societies to reach their potential;Whereas, on October 6, 2017, the Women, Peace, and Security Act of 2017 (22 U.S.C. 2152j et seq.) was enacted into law, which includes requirements for a government-wide Women, Peace, and Security Strategy to promote and strengthen the participation of women in peace negotiations and conflict prevention overseas, enhanced training for relevant United States Government personnel, and follow-up evaluations of the effectiveness of the strategy;Whereas the United States Strategy on Women, Peace, and Security, dated June 2019, recognizes that—(1)the [s]ocial and political marginalization of women strongly correlates with the likelihood that a country will experience conflict;(2)there is a tremendous amount of untapped potential among the world’s women and girls to identify, recommend, and implement effective solutions to conflict, and there are benefits derived from creating opportunities for women and girls to serve as agents of peace via political, economic, and social empowerment; and(3)barriers to the meaningful participation of women and girls in conflict prevention and resolution efforts include under-representation in political leadership, pervasive violence against women and girls, and persistent inequality in many societies;Whereas, according to the United Nations Entity for Gender Equality and the Empowerment of Women (commonly referred to as UN Women), peace negotiations are more likely to end in a peace agreement when women and women’s groups play a meaningful role in the negotiation process;Whereas, according to a study by the International Peace Institute, a peace agreement is 35 percent more likely to last at least 15 years if women participate in the development of the peace agreement;Whereas the joint strategy of the Department of State and the United States Agency for International Development (USAID) entitled Department of State & USAID Joint Strategy on Countering Violent Extremism and dated May 2016—(1)notes that women can play a critical role in identifying and addressing drivers of violent extremism in their families, communities, and broader society; and(2)commits to supporting programs that engage women as key stakeholders in preventing and countering violent extremism in their communities;Whereas, according to the Bureau of International Narcotics and Law Enforcement Affairs of the Department of State, the full and meaningful participation of women in criminal justice professions and security forces vastly enhances the effectiveness of the security forces;Whereas, despite the contributions of women to society, hundreds of millions of women and girls around the world continue to be denied the right to participate freely in civic and economic life, lack fundamental legal protections, and remain vulnerable to exploitation and abuse;Whereas, every year, approximately 12,000,000 girls are married before they reach the age of 18, which means that—(1)nearly 33,000 girls are married every day; or(2)nearly 23 girls are married every minute;Whereas, despite global progress, it is predicted that by 2030 more than 150,000,000 more girls will marry before reaching the age of 18, and approximately 2,400,000 girls who are married before reaching the age of 18 are under the age of 15;Whereas girls living in countries affected by conflict or other humanitarian crises are often the most vulnerable to child marriage, and 9 of the 10 countries with the highest rates of child marriage are considered fragile or extremely fragile;Whereas, according to the International Labour Organization, 71 percent of the estimated 40,300,000 victims of modern slavery in 2016 were women or girls;Whereas, according to the United Nation's Children's Fund (commonly referred to as UNICEF)—(1)approximately 1⁄4 of girls between the ages of 15 and 19 have been victims of some form of physical violence;(2)approximately 120,000,000 girls worldwide, slightly more than 1 in 10, have experienced forced sexual acts; and(3)an estimated 1 in 3 women around the world has experienced some form of physical or sexual violence;Whereas, according to the 2018 report of the United Nations Office on Drugs and Crime entitled Global Report on Trafficking in Persons, from 2003 to 2018, 72 percent of all detected trafficking victims were women or girls;Whereas, on August 10, 2012, the United States Government launched a strategy entitled United States Strategy to Prevent and Respond to Gender-Based Violence Globally, which is the first interagency strategy that—(1)addresses gender-based violence around the world;(2)advances the rights and status of women and girls;(3)promotes gender equality in United States foreign policy; and(4)works to bring about a world in which all individuals can pursue their aspirations without the threat of violence;Whereas, in June 2016, the Department of State released an update to that strategy, underscoring that [p]reventing and responding to gender-based violence is a cornerstone of the U.S. Government’s commitment to advancing human rights and promoting gender equality and the empowerment of women and girls;Whereas, despite the achievements of individual female leaders and evidence that democracy and equality under the law form a mutually reinforcing relationship in which higher levels of equality are strongly correlated with the relative state of peace of a country, a healthier domestic security environment, and lower levels of aggression toward other countries—(1)women around the world remain vastly underrepresented in—(A)national and local legislatures and governments; and(B)other high-level positions; and(2)according to the Inter-Parliamentary Union, women account for only 25 percent of national parliamentarians and 21 percent of government ministers;Whereas the ability of women and girls to realize their full potential is critical to the ability of a country to achieve strong and lasting economic growth, self-reliance, and political and social stability;Whereas the overall level of violence against women is a better predictor of the peacefulness of a country, the compliance of a country with international treaty obligations, and the relations of a country with neighboring countries than indicators measuring the level of democracy, level of wealth, or level of institutionalization of the country;Whereas, although the United Nations Millennium Project reached the goal of achieving gender parity in primary education in most countries in 2015, more work remains to be done to achieve gender equality in primary and secondary education, and particularly in secondary education worldwide as gender gaps persist and widen, by addressing—(1)discriminatory practices;(2)harmful cultural and social norms;(3)inadequate sanitation facilities, including facilities to manage menstruation;(4)child, early, and forced marriage;(5)poverty;(6)early pregnancy and motherhood;(7)conflict and insecurity; and(8)other factors that favor boys or devalue girls’ education;Whereas, according to the United Nations Educational, Scientific and Cultural Organization—(1)approximately 132,000,000 girls between the ages of 6 and 17 remain out of school;(2)girls living in countries affected by conflict are 2.5 times more likely to be out of primary school than boys;(3)girls are twice as likely as boys to never set foot in a classroom; and(4)up to 30 percent of girls who drop out of school do so because of adolescent pregnancy or child marriage;Whereas women around the world face a variety of constraints that severely limit their economic participation and productivity and remain underrepresented in the labor force;Whereas the economic empowerment of women is inextricably linked to a myriad of other human rights that are essential to the ability of women to thrive as economic actors, including—(1)living lives free of violence and exploitation;(2)achieving the highest possible standard of health and well-being;(3)enjoying full legal and human rights, such as access to registration, identification, and citizenship documents, and freedom of movement;(4)access to formal and informal education;(5)access to, and equal protection under, land and property rights;(6)access to fundamental labor rights;(7)the implementation of policies to address disproportionate care burdens; and(8)receiving business and management skills and leadership opportunities;Whereas closing the global gender gap in labor markets could increase worldwide gross domestic product by as much as $28,000,000,000,000 by 2025;Whereas, pursuant to section 3(b) of the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (22 U.S.C. 2151–2(b)), it is the international development cooperation policy of the United States—(1)to reduce gender disparities with respect to economic, social, political, educational, and cultural resources, as well as wealth, opportunities, and services;(2)to strive to eliminate gender-based violence and mitigate its harmful effects on individuals and communities, including through efforts to develop standards and capacity to reduce gender-based violence in the workplace and other places where women work;(3)to support activities that secure private property rights and land tenure for women in developing countries, including—(A)supporting legal frameworks that give women equal rights to own, register, use, profit from, and inherit land and property;(B)improving legal literacy to enable women to exercise the rights described in subparagraph (A); and(C)improving the capacity of law enforcement and community leaders to enforce such rights;(4)to increase the capability of women and girls to fully exercise their rights, determine their life outcomes, assume leadership roles, and influence decision making in households, communities, and societies; and(5)to improve the access of women and girls to education, particularly higher education opportunities in business, finance, and management, in order to enhance financial literacy and business development, management, and strategy skills;Whereas, according to the World Health Organization, global maternal mortality decreased by approximately 44 percent between 1990 and 2015, yet approximately 830 women and girls continue to die from preventable causes relating to pregnancy or childbirth each day, and 99 percent of all maternal deaths occur in developing countries;Whereas, according to the United Nations, of the 830 women and adolescent girls who die every day from preventable causes relating to pregnancy and childbirth, 507 die each day in countries that are considered fragile because of conflict or disaster, accounting for approximately 3⁄5 of all maternal deaths worldwide;Whereas the Office of the United Nations High Commissioner for Refugees reports that women and girls comprise approximately 1⁄2 of the 67,200,000 refugees and internally displaced or stateless individuals in the world;Whereas women and girls in humanitarian emergencies, including those subject to forced displacement, face increased and exacerbated vulnerabilities to—(1)gender-based violence, including rape, child marriage, domestic violence, human trafficking, and sexual exploitation and assault;(2)disruptions in education and livelihood;(3)lack of access to health services; and(4)food insecurity and malnutrition;Whereas malnutrition poses a variety of threats to women and girls specifically, as malnutrition can weaken their immune systems, making them more susceptible to infections, and affects their capacity to survive childbirth, and children born of malnourished women and girls are more likely to have cognitive impairments and higher risk of disease throughout their lives;Whereas it is imperative—(1)to alleviate violence and discrimination against women and girls; and(2)to afford women and girls every opportunity to be full and productive members of their communities; andWhereas March 8, 2021, is recognized as International Women’s Day, a global day—(1)to celebrate the economic, political, and social achievements of women in the past, present, and future; and(2)to recognize the obstacles that women face in the struggle for equal rights and opportunities: Now, therefore, be it That the Senate—(1)supports the goals of International Women’s Day;(2)recognizes that the fundamental human rights of women and girls have intrinsic value that affect the quality of life of women and girls;(3)recognizes that the empowerment of women and girls is inextricably linked to the potential of a country to generate—(A)economic growth and self-reliance;(B)sustainable peace and democracy; and(C)inclusive security;(4)recognizes and honors individuals in the United States and around the world, including women human rights defenders, activists, and civil society leaders, who have worked throughout history to ensure that women and girls are guaranteed equality and fundamental human rights;(5)recognizes the unique cultural, historical, and religious differences throughout the world and urges the United States Government to act with respect and understanding toward legitimate differences when promoting any policies;(6)reaffirms the commitment—(A)to end discrimination and violence against women and girls;(B)to ensure the safety, health, and welfare of women and girls;(C)to pursue policies that guarantee the fundamental human rights of women and girls worldwide; and(D)to promote meaningful and significant participation of women in every aspect of society and community, including conflict prevention, protection, peacemaking, and peacebuilding;(7)supports sustainable, measurable, and global development that seeks to achieve gender equality and the empowerment of women and girls; and(8)encourages the people of the United States to observe International Women’s Day with appropriate programs and activities. 